UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22169 Dreyfus Institutional Reserves Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/2014 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Treasury Prime Fund September 30, 2014 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills85.6% of Purchase (%) Amount ($) Value ($) 10/2/14 0.001 63,000,000 62,999,998 10/9/14 0.03 80,000,000 79,999,467 10/16/14 0.002 121,000,000 120,999,879 10/23/14 0.003 36,000,000 35,999,945 10/30/14 0.01 9,000,000 8,999,928 11/6/14 0.03 8,000,000 7,999,800 12/11/14 0.02 80,000,000 79,996,844 12/18/14 0.01 190,000,000 189,994,334 12/26/14 0.01 100,000,000 99,997,611 Total U.S. Treasury Bills (cost $686,987,806) U.S. Treasury Notes14.3% 10/15/14 0.04 100,000,000 100,017,542 12/15/14 0.01 15,000,000 15,007,372 Total U.S. Treasury Notes (cost $115,024,914) Total Investments (cost $802,012,720) % Cash and Receivables (Net) .1 % Net Assets % At September 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of September 30, 2014 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 802,012,720 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Money Fund September 30, 2014 (Unaudited) Negotiable Bank Certificates of Deposit27.8% Principal Amount ($) Value ($) Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.24%, 12/11/14 75,000,000 75,000,000 BNP Paribas (Yankee) 0.23%, 10/16/14 75,000,000 75,000,000 Mizuho Bank Ltd/NY (Yankee) 0.21%, 11/3/14 100,000,000 100,000,000 Norinchukin Bank/NY (Yankee) 0.21%, 11/19/14 - 12/11/14 125,000,000 125,000,000 Rabobank Nederland (Yankee) 0.22%, 11/3/14 40,000,000 40,000,000 Royal Bank of Canada (Yankee) 0.25%, 10/1/14 50,000,000 a 50,000,000 Standard Chartered Bank (Yankee) 0.20%, 12/4/14 50,000,000 b 50,000,000 Sumitomo Mitsui Banking Corp. (Yankee) 0.25%, 12/3/14 - 2/4/15 125,000,000 b 125,000,000 Toronto Dominion Bank NY (Yankee) 0.21% - 0.23%, 10/6/14 - 10/22/14 100,000,000 a 100,000,000 Wells Fargo Bank, NA 0.25%, 10/1/14 80,000,000 a 80,000,000 Total Negotiable Bank Certificates of Deposit (cost $820,000,000) Commercial Paper32.4% Australia and New Zealand Banking Group Ltd. 0.18%, 10/6/14 50,000,000 a,b 50,000,000 Credit Suisse New York 0.22%, 10/20/14 100,000,000 99,988,389 DBS Bank Ltd./Singapore 0.23%, 3/9/15 50,000,000 b 49,949,208 Erste Abwicklungsanstalt 0.17%, 10/2/14 50,000,000 49,999,764 National Australia Funding (DE) Inc. 0.24%, 11/26/14 100,000,000 a,b 100,000,000 NRW Bank 0.12%, 10/14/14 85,000,000 b 84,996,470 Prudential Funding LLC 0.07%, 10/1/14 80,000,000 80,000,000 Rabobank USA Financial Corp. 0.22%, 2/5/15 75,000,000 74,943,115 Sumitomo Mitsui Trust Bank 0.19%, 12/16/14 100,000,000 99,959,889 Svenska Handelsbanken Inc. 0.20%, 10/29/14 70,000,000 b 69,989,111 United Overseas Bank Ltd. 0.23%, 2/12/15 95,000,000 b 94,918,670 Westpac Banking Corp. 0.23%, 10/1/14 100,000,000 a,b 100,000,000 Total Commercial Paper (cost $954,744,616) Asset-Backed Commercial Paper4.2% Collateralized Commercial Paper II Co., LLC 0.29%, 12/29/14 25,000,000 b 24,982,076 Collateralized Commercial Paper Program Co., LLC 0.30%, 2/25/15 100,000,000 99,877,500 Total Asset-Backed Commercial Paper (cost $124,859,576) Time Deposits6.8% Lloyds Bank (London) 0.01%, 10/1/14 100,000,000 100,000,000 Swedbank (Grand Cayman) 0.01%, 10/1/14 100,000,000 100,000,000 Total Time Deposits (cost $200,000,000) Repurchase Agreements28.8% ABN AMRO Bank N.V. 0.01%, dated 9/30/14, due 10/1/14 in the amount of $110,000,031 (fully collateralized by $367,312 U.S. Treasury Bills, due 11/6/14, value $367,308, $12,100,182 U.S. Treasury Bonds, 2.75%-8.50%, due 2/15/20-8/15/43, value $13,738,803, $7,672,500 U.S. Treasury Inflation Protected Securities, 0.13%-3.63%, due 7/15/16-4/15/28, value $8,699,541 and $88,510,131 U.S. Treasury Notes, 0.75%-3.63%, due 4/30/16-8/15/21, value $89,394,351) 110,000,000 110,000,000 Barclays Capital, Inc. 0.01%, dated 9/30/14, due 10/1/14 in the amount of $
